a201711hpparsuagreeme_image1.gif [a201711hpparsuagreeme_image1.gif]



Exhibit 10(d)(d)(d)


GRANT AGREEMENT [for use from November 1, 2017]


Name:
fld_NAME_AC
Employee ID:
fld_EMPLID
 
 
 
 
 
 





Grant Date:




expGRANT_DATE
Grant ID:


fld_GRANT_NBR
Target Amount:


0
 
 
Plan:


fld_DESCR
 
 



Performance-Adjusted Restricted Stock Units
     
GRANT SUMMARY
Target Amount
0 Shares
Performance Period
01 November 2017 – 31 October 2020
Segment 1 - Year 1 EPS
01 November 2017 – 31 October 2018
Segment 2 – Year 2 EPS
01 November 2018 – 31 October 2019
Segment 2 – Year 3 EPS
01 November 2019 – 31 October 2020
Segment 1 – 2-year TSR
01 November 2017 – 31 October 2019
Segment 2 – 3-year TSR
01 November 2017 – 31 October 2020





THIS PERFORMANCE-ADJUSTED RESTRICTED STOCK UNITS GRANT AGREEMENT (this “Grant
Agreement”), as of the Grant Date noted above between HP Inc., a Delaware
Corporation ("Company"), and the employee named above ("Employee"), is entered
into as follows:


WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and


WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates ("Committee") has determined that the Employee shall be granted
performance-adjusted restricted stock units (“PARSUs”) representing hypothetical
shares of the Company’s common stock (the "Grant") and dividend equivalents. The
target amount stated above reflects the target number of PARSUs that may be
granted to Employee (the “Target Amount”). The number of PARSUs achieved will be
determined after the end of the time periods reflected in the matrix above and
paid out at the end of each Segment (as defined below). Each PARSU will be equal
in value to one share of the Company’s $0.01 par value common stock (“Share”),
subject to the restrictions stated below and in accordance with the plan named
above (the “Plan”), a copy of which can be found on the Long-term Incentives
website along with a copy of the related prospectus. The Plan and the related
prospectus can also be obtained by written or telephonic request to the Company
Secretary. Unless otherwise defined in this Grant Agreement, any capitalized
terms used in this Grant Agreement shall have the meaning ascribed to such terms
in the Plan.


THEREFORE, the parties agree as follows:


1.
Grant of Performance-Adjusted Restricted Stock Units.

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee PARSUs together with dividend equivalent
units, as set forth below.


1

--------------------------------------------------------------------------------






2.
Performance Criteria and Performance Periods.

The Grant is divided into two separate segments, each with different performance
periods, as set forth in the Grant Summary above. Segment 1 will consist of 1/3
of the EPS Units (as defined below) and 1/2 of the TSR Units (as defined below),
and Segment 2 will consist of 2/3 of the EPS Units and 1/2 of the TSR Units.
Segment 1 will vest after the end of the first two fiscal years, and Segment 2
will vest after the end of the third fiscal year. Segment 1 and Segment 2 are
jointly referred to herein as "Segments".


For each Segment, the Employee may be credited with PARSUs based on (a) the
Company achieving goals for that Segment related to earnings per share (“EPS”)
and relative total shareholder return (“TSR”), (b) the Employee’s continued
employment through the last U.S. business day of the relevant Segment, and (c)
the Employee’s compliance with the requirements and conditions provided for in
the Plan and this Grant Agreement.


The goals associated with the PARSUs shall be established by the Committee, and
will be communicated separately to the Employee by the Company. Shares delivered
at the end of each Segment with respect to the PARSUs will range from 0% to 200%
of the Target Amount of PARSUs, based upon the Company’s performance against the
EPS and TSR goals as certified by the Committee. No PARSUs will be achieved for
a segment if performance is below minimum levels.


3.
Crediting of Units For Each Segment.


(a)
EPS Units. One-half (1/2) of the Target Amount of units will be determined based
upon performance against the EPS goals, as certified by the Committee (the “EPS
Units”). One-third (1/3) of the EPS Units will be determined based upon
performance against the EPS goals for Year 1, one-third (1/3) of the EPS Units
will be determined based upon performance against the EPS goals for Year 2, and
the remaining one-third (1/3) will be determined based upon performance against
the EPS goals for Year 3. The relevant number of EPS Units shall be credited in
the Employee's name, based on the Company’s performance during the relevant
Segment as follows: 0% if performance is below the minimum level, 50% if
performance is at the minimum level, 100% if performance is at target level and
200% if performance is at or above the maximum level. For performance between
the minimum level and target level or between target level and the maximum
level, a proportionate percentage will be applied based on straight-line
interpolation between levels. Any units achieved in Year 1 will not be credited
in the Employee’s name until the end of Year 2, and any units achieved in Years
2 and 3 will not be credited in the Employee’s name until the end of Year 3.



If EPS goals are met for the relevant Segment, the EPS Units that are achieved
for that Segment will be credited to the Employee even if the TSR goals for the
Segment are not met.


(b)
TSR Units. One-half (1/2) of the Target Amount of units for each Segment (i.e.,
one-fourth (1/4) of the total Target Amount of units) will be determined based
upon performance against the TSR goal for that Segment, as certified by the
Committee (the “TSR Units”). The TSR Units shall be credited in the Employee’s
name based on the Company’s performance during the relevant Segment as follows:
0% if performance is below the minimum level, 50% if performance is at the
minimum level, 100% if performance is at target level and 200% if performance is
at or above the maximum level. For performance between the minimum level and
target, or between target and the maximum levels, a proportionate percentage
will be applied based on straight-line interpolation between levels.



If TSR goals are met for the relevant Segment, the TSR Units that are achieved
for that Segment will be credited to the Employee even if the EPS goals for the
Segment are not met.


(c)
Service Requirement. Notwithstanding (a) and (b) above, the Employee must be
employed on the last U.S. business day of the relevant Segment in order to be
credited with any PARSUs for that Segment.



4.
Payout of Performance-Adjusted Restricted Stock Units and Dividend Equivalents.



Except as otherwise provided in Sections 9 through 11 below, following the
Committee's certification (if applicable) at the end of the relevant Segment
that the goals associated with the PARSUs have been met and that the terms and
conditions set forth in this Grant Agreement have been fulfilled (and in any
event within 75 days of the last day of the relevant Segment), the Company shall
deliver to the Employee's account (or the Employee’s estate or beneficiary or
legal guardian in the event of Sections 9 through 11 below, as applicable) a
number of Shares equal to the following:


(a)
a number of Shares corresponding to the number of PARSUs that have become vested
pursuant to Section 3 (and Section 9 through 11, as applicable); plus



(b) a number of Shares corresponding to dividend equivalent payments determined
by:
(1)
multiplying, separately, the number of PARSUs that became vested as determined
in Section 3 by the dividend per Share on each dividend payment date between the
Grant Date and the date the PARSUs vested to determine the dividend equivalent
amount for each applicable dividend payment date; and



2

--------------------------------------------------------------------------------




(2)
dividing the amount determined in (1) above by the Fair Market Value of a Share
on the dividend payment date to determine the number of additional whole and
fractional restricted stock units to be credited to the Employee;

provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2) above result in a payment of a fractional Share, such fractional
Share shall be rounded up to the nearest whole Share.


Notwithstanding the foregoing, the Company may, in its sole discretion, settle
the PARSUs in the form of a cash payment to the extent settlement in Shares: (i)
is prohibited under local law; (ii) would require the Employee, the Company
and/or any Subsidiary or Affiliate to obtain the approval of any governmental
and/or regulatory body in the Employee's country; (iii) would result in adverse
tax consequences for the Employee, the Company or any Subsidiary or Affiliate;
or (iv) is administratively burdensome. Alternatively, the Company may, in its
sole discretion, settle the PARSUs in the form of Shares but require the
Employee to sell such Shares immediately or within a specified period of time
following your termination of employment (in which case the Employee expressly
authorizes the Company to issue sales instructions on the Employee's behalf).


5.
Restrictions.



Except as otherwise provided for in this Grant Agreement, the PARSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred.


6.
Custody of Performance-Adjusted Restricted Stock Units.



The PARSUs subject hereto shall be held in a restricted book entry account in
the name of the Employee. Upon completion of the relevant Segment, any Shares
deliverable pursuant to Section 4 above shall be released into an unrestricted
brokerage account in the name of the Employee; provided, however, that a portion
of such Shares shall be surrendered in payment of Tax-Related Items in
accordance with Section 13 below, unless the Company, in its sole discretion,
establishes alternative procedures for the payment of such taxes. Any Shares not
deliverable pursuant to Section 4 above shall be forfeited from the Employee's
account.


7.
No Stockholder Rights.



PARSUs represent hypothetical Shares. Until Shares are delivered to the Employee
pursuant to the terms of this Grant Agreement, the Employee shall not be
entitled to any of the rights or benefits generally accorded to stockholders,
including, without limitation, the receipt of dividends.


8.
Termination of Employment.



Except in the case of a termination of employment due to the Employee's death,
retirement or Total and Permanent Disability, the Employee must remain in the
employ of the Company on a continuous basis through the last U.S. business day
of the relevant Segment in order to be eligible to receive any amount of the
PARSUs except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the terms and conditions of this Grant Agreement.


For purposes of this Grant Agreement, the Employee's employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company or any Subsidiary or Affiliate. The Committee
shall have the exclusive discretion to determine when the Employee's employment
or service is terminated for purposes of this Grant Agreement (including whether
the Employee may still be considered to be providing service while on a leave of
absence).


9.
Benefit in Event of Death of the Employee.



In the event that termination of employment is due to the death of the Employee,
all unvested PARSUs shall vest immediately based on deemed attainment of the
performance criteria at target levels, or based on actual performance as
determined in accordance with Sections 3(a) and/or 3(b) for a termination
occurring after the completion of a performance period, including any Shares
representing dividend equivalent payments calculated in accordance with Section
4(b), except that the calculation will be based on the number of PARSUs that
vest in accordance with this Section 9, and any such Shares representing the
vested PARSUs and dividend equivalent payments shall be delivered within 75 days
of vesting.


10.
Retirement of the Employee.



If the Employee’s termination is due to retirement in accordance with an
applicable retirement policy, a Pro Rata Portion of the PARSUs shall vest at the
end of the relevant Segment based on actual performance as determined in
accordance with Sections 3(a) and/or 3(b). The Company's obligation to deliver
the amounts that vest pursuant to this Section 10 is subject to the condition
that (i) the Employee shall have executed a current Agreement Regarding
Confidential Information and Proprietary Developments (“ARCIPD”) that is
satisfactory to the Company, and (ii) during the portion of the Performance
Period following termination of the Employee's active employment, the Employee
is in compliance with any-post employment restrictions in the ARCIPD and does
not engage in any conduct that creates a conflict of interest in the opinion of
the Company.
11.
Total and Permanent Disability of the Employee.





3

--------------------------------------------------------------------------------




In the event that termination of employment is due to the Total and Permanent
Disability of the Employee, all unvested PARSUs shall vest immediately based on
deemed attainment of the performance criteria at target levels, or based on
actual performance as determined in accordance with Sections 3(a) and/or 3(b)
for a termination occurring after the completion of a performance period,
including any Shares representing dividend equivalent payments calculated in
accordance with Section 4(b), except that the calculation will be based on the
number of PARSUs that vest in accordance with this Section 11, and any such
Shares representing the vested PARSUs and dividend equivalent payments shall be
delivered within 75 days of vesting. The Company's obligation to deliver the
amounts that vest pursuant to this Section 11 is subject to the condition that
(a) the Employee shall have executed a current ARCIPD that is satisfactory to
the Company, and (b) during the portion of the Performance Period following
termination of the Employee's active employment, the Employee is in compliance
with any-post employment restrictions in the ARCIPD and does not engage in any
conduct that creates a conflict of interest in the opinion of the Company.


12.
Section 409A.



The following provisions apply to the extent the Employee is subject to taxation
in the U.S. Payments made pursuant to this Plan and this Grant Agreement are
intended to comply with or qualify for an exemption from Section 409A of the
Code (“Section 409A”). The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Grant Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including any amendments or actions that
would result in the reduction of benefits payable under this Grant Agreement, as
the Company determines are necessary or appropriate to ensure that all PARSUs
and dividend equivalent payments are made in a manner that qualifies for an
exemption from, or complies with, Section 409A or mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A; provided however, that the Company makes no representations that
the PARSUs or the dividend equivalents will be exempt from any taxes, interest,
and/or penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to the PARSUs or the dividend equivalents.
For the avoidance of doubt, the Employee hereby acknowledges and agrees that
neither the Company nor any Affiliate or Subsidiary will have any liability to
the Employee or any other party if any amounts payable under this Grant
Agreement are not exempt from, or compliant with, Section 409A, or for any
action taken by the Company with respect thereto. Any PARSUs or dividend
equivalents that are considered non-qualified deferred compensation subject to
Section 409A (“NQDC”) and the settlement of which is triggered by "separation
from service" (within the meaning of Section 409A) of a "specified employee" (as
defined under Section 409A) shall be made on a date that is the earliest of (a)
the Employee’s death, (b) the specified settlement date, and (c) the date which
is one day following six months after the date of the Employee’s separation from
service. If the PARSUs or dividend equivalents are considered NQDC and the
payment period contemplated in Sections 10 or 11 crosses a calendar year, the
PARSUs or dividend equivalents shall be paid in the second calendar year.


13.
Taxes.



(a)
The Employee shall be liable for any and all taxes, including income tax, social
insurance, fringe benefit tax, payroll tax, payment on account, employer taxes
or other tax-related items related to the Employee’s participation in the Plan
and legally applicable to or otherwise recoverable from the Employee by the
Company and/or, if different, the Employee’s employer (the “Employer”) whether
incurred at grant, vesting, sale, prior to vesting or at any other time
(“Tax-Related Items”). In the event that the Company or the Employer (which, for
purposes of this Section 13, shall include a former employer) is required,
allowed or permitted to withhold taxes as a result of the grant or vesting of
PARSUs (including dividend equivalents) or the issuance or subsequent sale of
Shares acquired pursuant to such PARSUs, or due upon receipt of dividend
equivalent payments or dividends, the Employee shall surrender a sufficient
number of whole Shares, make a cash payment or make adequate arrangements
satisfactory to the Company and/or the Employer to withhold such taxes from the
Employee’s wages or other cash compensation paid to the Employee by the Company
and/or the Employer at the election of the Company, in its sole discretion, or,
if permissible under local law, the Company may sell or arrange for the sale of
Shares that Employee acquires as necessary to cover all Tax-Related Items that
the Company or the Employer has to withhold or that are legally recoverable from
the Employee (such as fringe benefit tax) at the time the restrictions on the
PARSUs lapse, unless the Company, in its sole discretion, has established
alternative procedures for such payment. However, with respect to any PARSUs
subject to Section 409A, the Employer shall limit the surrender of Shares to the
minimum number of Shares permitted to avoid a prohibited acceleration under
Section 409A. The Employee will receive a cash refund for any fraction of a
surrendered Share or Shares in excess of any and all Tax-Related Items. To the
extent that any surrender of Shares or payment of cash or alternative procedure
for such payment is insufficient, the Employee authorizes the Company, its
Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct from the Employee’s compensation all Tax-Related Items. The Employee
agrees to pay any Tax-Related Items that cannot be satisfied from wages or other
cash compensation, to the extent permitted by Applicable Law.



The Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case the
Employee will receive a refund of any over-withheld amount in cash and will have
no entitlement to the Share equivalent. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, for tax purposes, the Employee is deemed
to have been issued the full number of Shares subject to the vested PARSUs,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Employee’s
participation in the Plan.


(b)
Regardless of any action the Company or the Employer takes with respect to any
or all Tax-Related Items, the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the



4

--------------------------------------------------------------------------------




Company and/or the Employer: (i) make no representations nor undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this grant of PARSUs or dividend equivalents, including, but not limited to,
the grant, vesting or settlement of PARSUs or dividend equivalents, the
subsequent delivery of Shares and/or cash upon settlement of such PARSUs or the
subsequent sale of any Shares acquired pursuant to such PARSUs and receipt of
any dividends or dividend equivalent payments; and (ii) notwithstanding Section
12, do not commit to and are under no obligation to structure the terms or any
aspect of this grant of PARSUs and/or dividend equivalents to reduce or
eliminate the Employee’s liability for Tax-Related Items or to achieve any
particular tax result. Further, if the Employee has become subject to tax in
more than one jurisdiction, the Employee acknowledges that the Company and/or
the Employer may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. The Employee shall pay the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Employee’s participation in the
Plan or the Employee’s receipt of PARSUs that cannot be satisfied by the means
previously described. The Company may refuse to deliver the benefit described in
Section 4 if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.


(c)
In accepting the PARSUs, the Employee consents and agrees that in the event the
PARSUs or the dividend equivalents become subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the PARSUs and dividend equivalents. Further, by accepting the
PARSUs, the Employee agrees that the Company and/or the Employer may collect any
such taxes from the Employee by any of the means set forth in this Section 13.
The Employee further agrees to execute any other consents or elections required
to accomplish the above, promptly upon request of the Company.



14.
Data Privacy Consent.



(a)
The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, its Subsidiaries or Affiliates, and the Employer for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.



(b)
The Employee understands that the Company, its Subsidiaries or Affiliates, and
the Employer may hold certain personal information about the Employee,
including, but not limited to, name, home address, email address and telephone
number, date of birth, social insurance number, passport number or other
identification number, salary, nationality, residency, status, job title, any
shares of stock or directorships held in the Company, details of all PARSUs,
options or any other entitlement to shares of stock granted, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
(“Data”) for the exclusive purpose of implementing, managing and administering
the Plan.



(c)
The Employee understands that Data may be transferred to Merrill Lynch and any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Company is committed to
protecting the privacy of Data in such cases. The Employee understands that by
contract both with the Company and/or any of its Subsidiaries or Affiliates and
with Merrill Lynch and/or the Company’s other vendors, the people and companies
that have access to the Employee’s Data are bound to handle such Data in a
manner consistent with the Company's privacy policy and law. The Company
periodically performs due diligence and audits on its vendors in accordance with
good commercial practices to ensure their capabilities and compliance with those
commitments. The Employee further understands that that Data will be held only
as long as is necessary to implement, administer and manage the Employee’s
participation in the Plan.



(d)
The Employee understands that if he or she resides outside the United States,
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Employee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, the Employee's employment status or service
with the Company or his or her Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant the Employee PARSUs or other equity awards or
administer and manage the Employee’s participation in the Plan. Therefore, the
Employee understands that refusing or withdrawing his or her consent may affect
the Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact the Employee’s local human
resources representative.



15.
Plan Information.



The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company's website at www.hp.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current


5

--------------------------------------------------------------------------------




or future participation in the Plan by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


16.
Acknowledgment and Waiver.



By accepting this grant of PARSUs and any Shares, the Employee understands,
acknowledges and agrees that:


(a)
this Grant Agreement and its incorporated documents reflect all agreements on
its subject matters and the Employee is not accepting this Grant Agreement based
on any promises, representations or inducements other than those reflected in
this Grant Agreement;



(b)
all good faith decisions and interpretations of the Committee regarding the Plan
and PARSUs granted under the Plan are binding, conclusive and final;



(c)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

 
(d)
the grant of PARSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of PARSUs or other
awards, or benefits in lieu of PARSUs, even if Shares or PARSUs have been
granted in the past;



(e)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;



(f)
the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time and it
is expressly agreed and understood that employment is terminable at the will of
either party;



(g)
the Employee is voluntarily participating in the Plan;

 
(h)
PARSUs and their resulting benefits are extraordinary items that are outside the
scope of the Employee’s employment contract, if any;



(i)
PARSUs and their resulting benefits are not intended to replace any pension
rights or compensation;



(j)
PARSUs and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;



(k)
unless otherwise agreed by the Company, the PARSUs and their resulting benefits
are not granted as consideration for, or in connection with, the service the
Employee may provide as a director of Subsidiary or Affiliate;



(l)
this grant of PARSUs will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of PARSUs will not be
interpreted to form an employment contract with any Subsidiary or Affiliate;



(m)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(n)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PARSUs resulting from termination of Employee’s employment (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any), and in consideration of the grant of the PARSUs to which the Employee is
otherwise not entitled, the Employee irrevocably agrees never to institute any
claim against the Company, the Employer or any other Subsidiary or Affiliate and
releases the Company, the Employer and any other Subsidiary and Affiliate from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Employee shall be deemed irrevocably to have agreed not to pursue such claim and
to have agreed to execute any and all documents necessary to request dismissal
or withdrawal of such claims;



(o)
the Company, the Employer or any other Subsidiary or Affiliate will not be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the PARSUs or
any amounts due to the Employee pursuant to the settlement of the PARSUs or the
subsequent sale of any Shares acquired upon settlement;



(p)
if the Company's performance is below minimum levels as set forth in this Grant
Agreement, no PARSUs or dividend equivalents will vest and no Shares will be
delivered to the Employee;



(q)
if the Company determines that the Employee has engaged in misconduct prohibited
by Applicable Law or any applicable policy of the Company, as in effect from
time to time, or the Company is required to make recovery from the Employee
under Applicable Law or a Company policy adopted to comply with applicable legal
requirements, then the Company may, in its sole discretion, to the extent it
determines appropriate, (i) recover from the Employee the proceeds from PARSUs
vested up to three (3) years prior



6

--------------------------------------------------------------------------------




to the Employee’s termination of employment or any time thereafter, (ii) cancel
the Employee’s outstanding PARSUs, and (iii) take any other action it deems to
be required and appropriate; and


(r)
the delivery of any documents related to the Plan or Awards granted under the
Plan, including the Plan, this Grant Agreement, the Plan prospectus and any
reports of the Company generally provided to the Company’s stockholders, may be
made by electronic delivery. Such means of electronic delivery may include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via electronic
mail or other such means of electronic delivery specified by the Company. The
Employee may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company in writing
in accordance with Section 19(l). If the attempted electronic delivery of any
document fails, the Employee will be provided with a paper copy of such
document. The Employee may revoke his or her consent to the electronic delivery
of documents or may change the electronic mail address to which such documents
are to be delivered (if the Employee has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised electronic
mail address in accordance with Section 19(l). The Employee is not required to
consent to the electronic delivery of documents.

17.
No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan
18.
Additional Eligibility Requirements Permitted.



In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Performance Period. If such separate documents
are required by the Company and the Employee does not accept them within 75 days
of the Grant Date or such other date as of which the Company shall require in
its discretion, the PARSUs shall be canceled and the Employee shall have no
further rights under this Grant Agreement.


19.
Insider Trading Policy.



The Employee acknowledges and understands that, depending on his or her broker's
country of residence or where the Company shares are listed, the Employee may be
subject to insider trading restrictions and/or market abuse laws which may
affect the Employee’s ability to accept, acquire, purchase, sell or otherwise
dispose of Shares or, rights to Shares during such times when the Employee is
considered to have “inside information” regarding the Company as defined in the
laws or regulations in the Employee’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Employee
placed before he or she possessed inside information. Furthermore, the Employee
could be prohibited from (a) disclosing the inside information to any third
party (other than on a “need to know” basis) and (b) “tipping” third parties or
causing them otherwise to buy or sell securities. The Employee understands that
third parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Employee
acknowledges that it is his or her responsibility to comply with such
regulations; therefore, he or she should consult with the Employee’s personal
advisor on this matter.    


20.
Miscellaneous.



(a)
The Company shall not be required to treat as owner of PARSUs and any associated
benefits hereunder any transferee to whom such PARSUs or benefits shall have
been transferred in violation of any of the provisions of this Grant Agreement.



(b)
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Grant Agreement.



(c)
The Plan is incorporated herein by reference. The Plan and this Grant Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, other than the terms of any severance plan applicable to the Employee
that provides more favorable vesting. Notwithstanding the foregoing, nothing in
the Plan or this Grant Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee, including without
limitation, any agreement that imposes restrictions during or after employment
regarding confidential information and proprietary developments. This Grant
Agreement is governed by the laws of the state of Delaware without regard to its
conflict of law provisions.





7

--------------------------------------------------------------------------------




(d)
If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



(e)
The provisions of this Grant Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



(f)
Notwithstanding Section 19(e), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.



(g)
A waiver by the Company of a breach of any provision of this Grant Agreement
shall not operate or be construed as a waiver of any other provision of this
Grant Agreement, or of any subsequent breach by the Employee or any other
Awardee.



(h)
Notwithstanding any provisions in this Grant Agreement, the grant of the PARSUs
shall be subject to any special terms and conditions set forth in the Appendix
to this Grant Agreement for the Employee’s country, if any. Moreover, if the
Employee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix, if
any, constitutes part of this Grant Agreement.



(i)
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the PARSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Employee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



(j)
Any notice required or permitted hereunder to the Employee shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
the address then on file with the Company.



(k)
Any notice to be given under the terms of this Grant Agreement to the Company
will be addressed in care of Attn: Global Equity Administration at HP Inc., 1501
Page Mill, Palo Alto, California 94304, USA.



(l)
The Employee acknowledges that there may be certain foreign asset and/or account
reporting requirements which may affect his or her ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Employee's country. The Employee may be required to
report such accounts, assets or transactions to the tax or other authorities in
his or her country. The Employee also may be required to repatriate sale
proceeds or other funds received as a result of the Employee's participation in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt. The Employee acknowledges that it is his or her
responsibility to be compliant with such regulations, and the Employee is
advised to consult his or her personal legal advisor for any details.









HP Inc.




Dion Weisler
CEO and President






Tracy Keogh
Chief Human Resources Officer






RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS


Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals. If
you have questions regarding your grant, please contact global.equity@hp.com.






8